Case 2:08-cr-00758-TC Document 1735-2 Filed 10/15/19 PageID.13125 Page 1 of 4




                         Exhibit B
Case 2:08-cr-00758-TC Document 1735-2 Filed 10/15/19 PageID.13126 Page 2 of 4




                                         Salt Lake
                                        Community c<>1.
                                                     ,
                                                            \ch
                                             College


John Gleeson
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022

 August 22, 2019


 Mr. Gleeson:

 Please find enclosed a letter of support for Mr. Kepa Maumau, who has reached out to Salt Lake
 Community College requesting information confirming workforce training options available to him upon
 release at any one of our 10 campuses. It outlines how our Community College is geared to support
 equitable access and inclusion to marginalized communities including the formerly incarcerated to
 support Salt Lake County's industry demands and labor requirements.



 If there are any further requirements or questions please do not hesitate to contact me.



 Sincerely,



 Lea Lani Kinikini, Ph.D.
 Chief Diversity Officer (C.D.O.) Special Assistant to the President
 Office of the President
 Salt Lake Community College


 E: lealani.kinikini@slcc.edu
 0: (801) 957-0228
 M: (801) 928-6518
 P.O. Box 30808
 Salt Lake City, Utah 84130-0808




 cc: Kepa Maumau
Case 2:08-cr-00758-TC Document 1735-2 Filed 10/15/19 PageID.13127 Page 3 of 4




 Salt Lake
Community
     College

 August 22, 2018



To Whom It May Concern:

                                              Re: Kepa Maumau

 I am the Chief Diversity Officer at Salt Lake Community College (SLCC) in the State of Utah writing today
 to provide a letter of support for Mr. Kepa Maumau, a former Salt Lake County citizen resident, by
 spelling out the College's workforce educational opportunities available to Mr. Maumau as part of his
 release plan working at Propak Corporation, Salt Lake City, a large local employer specializing in
 construction supply-chain and transport, with whom I am aware Mr. Maumau has secured an offer of
 employment.

 Our State has a disproportionate incarceration rate of ethnic minorities and as a state-funded higher
 education institute, one of Salt Lake Community College's equity and inclusion priorities is to support
 newly-released inmates in accessing our workforce and industry training programs which are tailored to
 meet industry needs and standards based on open entry, competency-based formats. Utah's
 construction industry is robust and in a steep upswing since the 2009-10 global financial recession.
 Utah's economy is often considered "recession proof" by financial institutions which draws new
 residents and corporate entities to our State. Salt Lake County currently is projecting a population
 growth increase of 31% in the next 5 years alone. As such, the construction industry is in immediate
 demand of trained labor.

 Based on Mr. Maumau's employment offer at Propak, I recommend that he take up our College's
 offerings in workforce training which requires Apprentices to be working full time while they take
 coursework in various trade specializations. Utah has a number of workforce organizations which use
 Apprenticeship as a proven employment and training strategy. These Apprenticeship programs would be
 available to Mr. Maumau, e.g. Brick Masonry, a three-year program associated with U.S. Department of
 Labor Office of Apprenticeship as the federal registering agency which will allow Mr. Maumau to gain
 the specialized trade skills to rank for higher wage positions.

 Further, our College can and will provide Mr. Maumau with our inclusive student support services which
 would be a contributing factor to a successful completion, i.e. Mr. Maumau would have:

     •   An assigned Advisor from the School of Applied Technology for individual career guidance
     •   A Special Invitation to participate in recidivist risk reduction (RRR) mentoring program "Brother-
         2-Brother" supporting men of color transitioning from corrections institutions
Case 2:08-cr-00758-TC Document 1735-2 Filed 10/15/19 PageID.13128 Page 4 of 4




     •   SLCC financially makes our programs "affordable to all" through our PROMISE Tuition Grant
         which provides Full Tuition Waivers to qualifying students
     •   As a returning Utah resident Mr. Maumau would qualify for in-state tuition 12 months after re-
         entry


 National research shows evidence proving participation in educational programs significantly reduces
the risk of recidivism. Our Community College is mandated to provide our County workforce training
support to meet the burgeoning demands of our industries by educating and reintegrating all our labor
 resources, including streams coming from corrections.

 It would be a pleasure to support Mr. Maumau's release plan through providing him equitable access to
 our exceptional workforce training programs at Salt Lake Community College and we would welcome
 him through our doors with all the support he requires for a successful re-entry and workforce upskilling
 in our County's growing construction industry.



Sincerely,

                      •      -
              Cr
 Lea Lani Kinikini, Ph.D.
 Chief Diversity Officer (C.D.O.) Special Assistant to the President
 Office of the President
 Salt Lake Community College

 E: lealani.kinikini@slcc.edu
 0: (801) 957-0228
 M: (801) 928-6518
 P.O. Box 30808
 Salt Lake City, Utah 84130-0808
